Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed on June 2, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2, 2022 was filed after the mailing date of the Notice of Allowance on March 10, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-15 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a microelectromechanical device with a backplane comprising at least two RF stacks disposed above respective RF conductors, a center stack disposed between the at least two RF stacks and a moveable beam whereupon movement of the beam a hinge section of the beam contacts the center stack prior to the beam contacting the two RF stacks in conjunction with ALL the remaining limitations within claim 1.


Regarding claim 11; allowability resides, at least in part, with the prior art not showing or fairly teaching a method of forming microelectromechanical device involving etching one or more vias in a spun layer to form hinge sections and depositing a top beam layer within the vias in conjunction with ALL the remaining limitations within claim 11.

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:

US 11,261,084 Van Kampen et al. claim 1 has been examined for obvious double-patenting objections, none were identified at this time, as they each encompass slightly different embodiments which are not obvious variants of that which is known in the art.

US 10,163,566 Van Kampen et al. discloses a microelectromechanical device comprising a beam (bridge) disposed between and over two actuation electrodes (12, 13) and a single RF electrode (11).  

US 10,566,163  Van Kampen et al. discloses a microelectromechanical device comprising a beam (bridge) (212, 214) disposed between actuation electrodes (12, 13) and a single               RF electrode (11).  

Because actuation electrodes and communication electrodes (RF) serve different purposes within a microelectromechanical device it is not obvious, without an explicit teaching, to simply equate two actuation electrodes with two RF electrodes as claimed.


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833